Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 September 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Dear Sir,
                            Head Quarters 13th Sepr 1782
                        
                        Anticipating with much pleasure, your near Approach, I send Colo. Tilghman one of my Aides D. Camp, to meet & attend your Excellency to my Quarters, where, I presume you will be assured, that I shall embrace you with the highest Satisfaction. With much Regard & Esteem I am Dear Sir Your Excellency’s  Most Obdt St 
                        
                            G.W.
                        
                    